Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art teaches a light emitting device for a display, comprising: a first LED stack; a second LED stack disposed under the first LED stack; a third LED stack disposed under the second LED stack; and bump pads disposed on the first LED stack, wherein: each of the first, second, and third LED stacks includes a first conductivity type semiconductor layer and a second conductivity type semiconductor layer disposed on the first conductivity type semiconductor layer and exposing at least a portion of the first conductivity type semiconductor layer in the second and third LED stacks; the first LED stack includes upper through-holes passing through the first conductivity type semiconductor layer of the first LED stack; the second LED stack includes lower through-holes passing through the first conductivity type semiconductor layer of the second LED stack; the bump pads include first, second, and third bump pads and a common bump pad; the first bump pad is electrically connected to the second conductivity type semiconductor layer of the first LED stack; the second bump pad is electrically connected to the second conductivity type semiconductor layer of the second LED stack through one of the upper through-holes; the third bump pad is electrically connected to the second conductivity type semiconductor layer of the third LED stack through another one of the upper through-holes and one of the lower through-holes; and the common bump pad is electrically connected to the first conductivity type semiconductor layers of the first, second, and third LED stacks in common, but is silent with respect to the above teachings in combination with each of the first, second, and third LED stacks includes a first conductivity type semiconductor layer and a second conductivity type semiconductor layer disposed on the first conductivity type semiconductor layer and exposing at least a portion of the first conductivity type semiconductor layer.  
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/5/21